 CARPENTERS' DISTRICT COUNCIL OF ROCHESTER AND VICINITY 269APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership by our employees in InternationalAssociation ofMachinists, Lodge 1311, AFL-CIO, or any other labor or-ganization, by failing or refusing to employ any employee or applicant foremployment, or in any other manner discriminating against any employeeor applicant for employment in regard to his hire, tenure of employment, orany term or condition of employment, except as authorized by Section 8(a)(3)of the National Labor Relations Act.WE WILL NOT in any other manner interfere with, restrain, or coerce em-ployees in the exercise of the right to self-organization, to form, join, orassist any labor organization, to join or assist International Association ofMachinists, Lodge 1311, AFL-CIO, to bargain collectively through represent-atives of their own choosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, and to re-frain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization.asa condition of employment, as authorized in Section 8(a)(3) of the Na-tional Labor Relations Act.WE WILL offer Henry Goodman and Leonard A. Drake immediate and fullreinstatement to their respective former, or substantially equivalent, positionswithout prejudice to their seniority or other rights and privileges.WE WILL make Henry Goodman and Leonard A. Drake whole for any lossof pay they may have suffered as a result of the discrimination against them.All our employees are free to become, remain, or refrain from becoming orremaining,members of any labor organization, except to the extent that this:rightmay be affected by an agreement in conformity with Section 8(a)(3) of theNational Labor Relations Act.GEO. MYRMO & SONS,Employer.Dated-------------------By-------------------------------------------(EMIL A. MYRMO)Dated-------------------By-------------------------------------------(ARTHUR MYRMO)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Carpenters'District Council of Rochester and Vicinity, affiliatedwithUnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO; Local Unions 72, 231, 240,502, 662, 687,1508,and 2407, United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIO,and Anthony Schneider,BusinessManager and Secretary-Treasurer[RochesterDavis-FetchCorporation]andGlynn N. OsgoodandBuilding TradesEmployers'Division of the Builders Exchange of Rochester,New York, Party to the Contract.Case No. 3-CB-294. Decem-ber 3, 1958DECISION AND ORDEROn February 24, 1958, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfair122 NLRB No. 38. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Intermediate Re-port, the exceptions and brief, and the entire record in this case,, andhereby adopts the findings,2 conclusions, and recommendations of theTrial Examiner.3ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondents,Carpenters' District Council of Rochester and Vicinity, affiliated withUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO ; Local Unions 72, 231., 240, 502, 662, 687, 1508, and 2407, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, theirofficers, representatives, successors, assigns, and agents, including theRespondent Anthony Schneider, shall :1.Cease and desist from :(a)Executing, maintaining, performing, or enforcing any agree-ment, understanding, or practice with Rochester Davis-Fetch Cor-poration, or Building Trades Employers' Division of the BuildersExchange of Rochester, New York, or with any other employer,which requires membership in their organization as a condition ofemployment, except as authorized by Section 8(a) (3) of the Act.(b)Causing or attempting to cause Rochester Davis-Fetch Cor=poration, or members of Building Trades Employers' Division of theBuilders Exchange of Rochester, New York, or any other employer,to discriminate against employees or prospective employees by requir-1The Respondents'request for oral argument is hereby denied,as the record and theirbrief adequately reflect,in our opinion,the issues and positions of the parties.a In his conclusions of law in the Intermediate Report, the Trial Examiner found, and'we agree,that by maintaining in effect the illegal union-security provision of the con-tract herein,theRespondents have violated Section 8(b) (1) (A) and(2)of the Act.However,in the text of the Intermediate Report,the Trial Examiner also found that the.executionof the contract violated the Act.As the contract was executed more than6months prior to the filing of the original charge herein,we are precluded by Sec-tion 10(b) from making such a finding and, accordingly,we do not adopt this finding ofthe Trial Examiner.In ordering the Respondents to reimburse employees of Rochester Davis-Fetch.Corporation for any dues or assessments illegally collected as the price of their employ-ment,we rely not only on the contract herein,containing an unlawful union-security-provision,but also on the parties'unlawful practice or understanding,adopted in con-nectionwith the administration of the contract,requiring the obtaining of working-permits as a condition of employment,as set forth fully in the Intermediate Report.We find further that by maintaining and enforcing such practice or understanding with:Davis-Fetch the Respondents violated Section 8(b) (1) (A) and(2) of the Act. CARPENTERS' DISTRICT COUNCIL OF ROCHESTER AND VICINITY 271ing them to obtain work permits or clearances from the Respondents,as a condition of employment in violation of Section 8(a) (3) of theAct.(c) In any other manner restraining or coercing employees orprospective employees of Rochester Davis-Fetch Corporation, ormembers of Building Trades Employers' Division of the BuildersExchange of Rochester, New York, or any other employer, in theexercise of their rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement re-quiring membership in a labor organization as a condition of employ-ment as authorized by Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Post at their offices in Rochester, New York, copies of thenotice attached hereto marked "Appendix." 4 Copies of said notice,to be furnished by the Regional Director for the Third Region, shall,after being duly signed by the Respondents, be posted by them im-mediately upon receipt thereof and maintained by them for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices are customarily posted. Reasonable steps shallbe taken by the Respondents to insure that such notices are notaltered, defaced, or covered by any other material.(b)Notify, in writing, Rochester Davis-Fetch Corporation andGlynn N. Osgood and Frank E. DeBolt, Jr., that the Respondentshave withdrawn their objections to the hiring or continued employ-ment of Osgood and DeBolt by Rochester Davis-Fetch Corporation,or to their employment by members of Building Trades Employers'Division of the Builders Exchange of Rochester, New York; and alsonotify Osgood and DeBolt, in writing, that henceforth they will notcoerce or restrain them by requiring them to obtain work permits orclearance in order to secure or retain employment or by otherwiseinterfering with the rights guaranteed them by Section 7 of the Act.(c)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply therewith.IT IS FURTHER ORDERED that the Respondent Carpenters' DistrictCouncil and its Respondent Local Unions jointly and severally shall : 5(a)Make whole Glynn N. Osgood and Frank E. DeBolt, Jr., forany loss of pay each may have suffered as a result of the discrimina-tion against him in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."6We shall not hold the Respondent,Anthony Schneider,personally liable for any ofthe reimbursements ordered herein.J. J. White, Inc.,111 NLRB 1126. 272DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Reimburse all employees of Rochester Davis-Fetch Corpora-tion in the full amount of any dues, assessments, or other moneys,unlawfully collected from them pursuant to the Respondent's un-lawful contract, and practice or understanding adopted in connectionwith the administration of the contract, with Rochester Davis-FetchCorporation, provided, however, that this Order shall not be con-strued as requiring reimbursement for any such dues or assessmentscollected more than 6 months prior to the date of the amended chargeherein.APPENDIXNOTICE TO ALL MEMBERS OF CARPENTERS' DISTRICT COUNCIL OFROCHESTER AND VICINITY, AFFILIATEDWITH UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL-CIO ANDLOCAL UNIONS 72, 231, 240, 502, 662, 687, 1508, AND 2407, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL-CIO,AND TO ALL EMPLOYEES OF ROCHESTER DAVIS-FETCH CORPORATIONAND OF MEMBERS OF BUILDING TRADES EMPLOYERS' DIVISION OFTHE BUILDERS EXCHANGE OF ROCHESTER, NEW YORKPursuant to a Decision and Order of the National RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT cause or attempt to cause Rochester Davis-FetchCorporation to discriminate against Glynn N. Osgood andFrank E. DeBolt, Jr., or any other employees or applicants foremployment by discriminatorily requiring Work permits orclearances from us as a condition of employment, in violationof Section 8(a) (3) of the Act.WE WILL NOT execute, maintain, perform, or enforce any agree-ment, understanding, or practice With Rochester Davis-FetchCorporation, or With Building Trades Employes' Division ofthe Builders Exchange of Rochester, New York, or with anyother employer, which requires membership in any of our or-ganizations as a condition of employment, except as authorizedby Section 8 (a) (3) of the Act.WE WILL notify, in writing, Rochester Davis-Fetch Corpo-ration that we have withdrawn our objection to the hiring orcontinued employment of Glynn N. Osgood and Frank E.DeBolt, Jr.WE WILL notify, in writing, Building Trades Employers' Di-vision of the Builders Exchange of Rochester, New York, thatwe have no objection to the hiring or employment of Glynn N.Osgood and Frank E. DeBolt, Jr., by its members. CARPENTERS' DISTRICT COUNCIL OF ROCHESTER AND VICINITY 273WE WILL notify, in writing, Glynn N. Osgood and Frank E.DeBolt, Jr., that we have withdrawn our objection to their em-ployment with Rochester Davis-Fetch Corporation and BuildersExchange of Rochester, New York, and that henceforth we willnot coerce or restrain them by requiring them to obtain workpermits or clearance from us or by otherwise interfering withtheir rights in Section 7 of the Act.Carpenters' District Council and its Local Unions will jointlyand severally make whole Glynn N. Osgood and Frank E. De-Bolt, Jr., for any loss of pay suffered as a result of the dis-crimination against them.Carpenters' District Council and its Local Unions will jointlyand severally reimburse all employees of Rochester Davis-FetchCorporation for all dues, assessments, and other moneys, whichhave been collected pursuant to the unlawful contract with theCompany, and the practice or understanding adopted in con-nection with the administration of the contract, beginning withall such dues and assessments collected 6 months prior to July 2,1957.CARPENTERS' DISTRICT COUNCIL OF ROCH-ESTER AND VICINITY, AFFILIATED WITHUNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, AFL-CIO,Labor Organization.Dated-----------------By-------------------------------------(Representative)(Title)LOCAL UNIONS 72,231, 240, 502, 662, 687,1508, AND 2407,UNITED BROTHErHOODOF CARPENTERS AND JOINERS OF AMER-ICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(ANTHONY SCHNEIDER,Agent)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges, as amended, duly filed by Glynn N. Osgood, an individual, theGeneral Counsel for the National Labor Relations Board, by the Regional Direc-tor for the Third Region (Buffalo, New York), issued a complaint, dated October11, 1957, against the above-named Respondent District Council, the RespondentLocals, and Anthony Schneider, business manager and secretary-treasurer of Re-505395-59-vol. 122-19 274DECISIONS OI' NATIONAL LABOR RELATIONS BOARDspondent District Council, alleging, as more fully set forth below, that the Respond-ents had engaged in and areengaging in unfairlabor practices withinthe meaningof various provisions of the National Labor Relations Act, herein called the Act.Copies of the charges, complaint, and notice of hearing were duly served upontheRespondents.In their answer the Respondents admit certainallegations ofthe complaint but deny the commission of any unfair labor practices.Pursuant to notice, a hearing was held on November 21, 1957, at Rochester,New York, before the duly designated Trial Examiner.The General Counsel,theRespondents, and the Party to the Contract were representedby counsel atthe hearing at which full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues was afforded to allparties.In accordance with the right afforded all parties, the General Counselpresented oral argument at the conclusion of the hearingand counsel for theRespondents submitted a brief, which have been fully considered.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF ROCHESTER DAVIS-FETCH CORPORATION AND BUILDING TRADESEMPLOYERS' DIVISION OF THE BUILDERS EXCHANGE OF ROCHESTER, NEW YORKThe complaint alleges and the answer admits: Davis-Fetch is a New York cor-poration with its principal office and place of business in Rochester, New York,where it is engaged in the business of installing accoustical ceilings and relatedconstruction work.During the 12-month period ending March 31, 1957, it per-formed services valued in excess of $100,000 for enterprises which ship goodsor perform services valued in excess of $50,000 outside the State of New York.Davis-Fetch is a member of Builders Exchange.Builders Exchange is an association of employers engaged in the building andconstruction industry in and about Rochester, New York, and engages in collec-tive bargaining and negotiates contracts on behalf of its members with variouslabor organizations which represent employees in the building trades.The mem-bers of Builders Exchange, in the course and conduct of their business operations,annually purchase materials valued in excess of $1,000,000 which are shippeddirectly to members from places outside the State of New York.I find that Davis-Fetch is engaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVED; ANTHONYSCHNEIDEROn the basis of the pleadings and the stipulation of counsel, I find that Re-spondent District Council and each of the Respondent Locals arelabor organiza-tionswithin the meaning of Section 2(5) of the Act.Counsel stipulated, and I find, that Anthony Schneider was andisan agent ofRespondent District Council and each of the Respondent Locals within the mean-ing of Section 8(b) of the Act.III.THE UNFAIR LABOR PRACTICESA. ThepleadingsThe complaint alleges that since about October 23, 1956, Respondent DistrictCouncil in its own behalf and in behalf of the Respondent Locals, has main-tained in effect and enforced an agreement with Builders Exchange which pro-vides that members of, and persons who are willing and eligible to become mem-bers of, and persons who are willing and eligible to become members of, Re-spondent District Council or Respondent Locals be given preference in regard tohire or tenure of employment.Further, that the Respondents havemaintainedin effect an agreement, arrangement, or practice with Builders Exchange and itsmembers, including Davis-Fetch, which requires that: (a) employees or applicantsfor employment be members of Respondent District Council or one of the Re-spondent Locals or be cleared, approved, or referred by Respondent DistrictCouncil as a condition of employment; (b) members of Respondent DistrictCouncil or Respondent Locals be given preference in regard to hireand tenureof employment; and (c) employees and applicants for employmentpay to Re-spondent District Council a sum of money as a condition of employment, al-though none of Respondent Locals were in compliance with Section9(f), (g), and(h)of the Act either at the time the agreement,arrangement,or practice wasentered into or within the preceding 12 months.The complaint further alleges CARPENTERS' DISTRICT COUNCIL OF ROCHESTER AND VICINITY 275that Respondent District Council, through Schneider, attempted to cause and didcauseDavis-Fetch to terminate the employment of Frank E. DeBolt, Jr. andGlynn N. Osgood because they were not members of Respondent District Councilor Respondent Locals and were not cleared, approved, or referred in accordancewith the foregoing agreement, arrangement, or practice.By these acts the Re-spondents violated Section 8(b)(1)(A) and (2) of the Act.The answer of the Respondents generally denies the above allegations.B. The collective-bargaining agreement between Building Trades Employers'Division of Builders Exchange and Respondent District CouncilJohn J. Richards, executive secretary of Builders Exchange, testified, and I find,thatBuildersExchange is a trade association of various firms engaged in allphases of the construction industry, including suppliers, banks, insurance com-panies, and contractors.The Building Trades Employers' Division is composedof about 56 employers in the building contracting business who employ carpen-ters, bricklayers, and other persons in the building trades.The principal functionof the Building Trades Employers' Division is the negotiation, execution, andadministration of agreements with the various building trades unions on behalfof its members.Robert L. Holtby, secretary-treasurer of Davis-Fetch, stated, and I find, theCompany is a member of Building Trades Employers' Division and that he wasamember of the negotiating committee which executed an agreement betweenBuilding Trades Employers' Division and Respondent District Council, represent-ingRespondent Locals, effective from May 1, 1956, to April 30, 1958.Theagreement provides that Building Trades Employers' Division "employ membersof the party of the second part [Respondent District Council] and persons who,are willing and eligible to become members of the party of the second part, itbeing understood that such person who may refuse to become a member shallbe replaced by a competent member of the party of the second part."Theagreement states that all foremen must be members of Respondent District Council.Counsel for the parties stipulated that Respondent District Council has beenout of compliance with the provisions of Section 9(f), (g) and (h) of the Act con-tinuously since June 30, 1955, and none of Respondent Locals were in compli-ance with these provisions within 12 months prior to the execution of the agree-ment.Holtby said the Company has but four or five men it considers as steadyemployees and these men work in several crafts throughout the year. In its opera-tions the Company has a field superintendent and on particular jobs a foreman,where one is required.According to Holtby carpenters are usually obtained bythe superintendent, or foreman, in several ways.Thus, if the superintendentknew that a recently laid-off man was out of work he would probably call theman directly and in other instances he might call the carpenters hall or requestthe job steward for men.When asked by counsel for the Respondents if Davis-Fetch has been complying with the hiring provision of the agreement, Holtbyreplied, "We consider ourselves a Union job, and to the best of my knowledgeit is complied with."Holtby testified that in March 1957, Davis-Fetch was performing work as asubcontractor at the Newark Shopping Plaza, Newark, New York, and that FrankBonamie was foreman on the job. The job was uncompleted as of the date ofthe hearing.C. Thebylawsand trades rules of Respondent District CouncilThe constitution and laws of the United Brotherhood of Carpentersand Join-ers of America, received in evidence pursuant to stipulation of counsel, providethat where there are two or more local unions in a city they must be representedin a district council composed exclusively of delegates from the locals and theyshall be governed by laws and trades rules adopted by the districtcouncil andapproved by the locals.The laws further provide that members who becomeforemenmust comply with unions' rules and hire none but members of theUnited Brotherhood.The law also provides:A member who desires to work in another jurisdiction and return homedaily, or who does not desire to transfer membership,shall before going towork, secure a Working Permit in writing from the Local Union or DistrictCouncil in the jurisdiction where worked is secured.The member shall payfor such Working Permit a charge of not less than Seventy-five Cents (.75)per month,nor more than the monthly dues of the Local Union or District 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDCouncil, and if less than two years a member shallpay any difference in ini-tiation fee, and shall be subject toall local assessmentslevied exclusively fordirect trade purposes by and for the use of the Local Unionor DistrictCouncil. (General Counsel Exhibit No. 2, Section 6, par. C)The bylaws of Respondent District Council provide that memberscoming intothe jurisdiction to work on a work permit shall be charged the regulardues andalso a $10 assessment for the building fund, at the rate of $2 per month untilthe entire sum has been paid.The working rules of Respondent District Council require the employment ofa union steward on all jobs whose duties include the checking of members' cardsto see that dues have been paid for the current month and no member will beallowed to work unless he is a member in good standing.Any member report-ing for work must immediately look up the steward and present his union cardfor inspection.Foremen must be members of the union, otherwise members arenot permitted to work under him, and when hiring men shall ascertain whetherthey have union cards and if not, to refer them to the steward orbusinessmanager.D. The unlawfuldischargesThere is but little disputeas tothe circumstances under which the dischargesoccurred.On the basis of the testimony of Osgood and DeBolt I find that theseindividuals,who reside at Penn Yan, New York, have for a number of yearsbeenmembers of carpenters local 996 of Penn Yan, and apparently are stillmembers of that local.Penn Yan is situated about 67 miles from Rochester Iand is outside the jurisdiction of Respondent District Council.In accordancewith the work permit provisions set forth above, Osgood secured about 4 per-mits from Respondent District Council in the period June 1956 to February orMarch 1957, while DeBolt worked continuously for 8 or 9 monthsforEmilMueller Construction Company of Rochester, apparentlyendingabout February1957, under work permits.DeBolt statedthatwhen a work permit is issued toa member he must inform the representativeissuingit that he has a job.In February 1957 Osgood and DeBolt were employed by Mueller,inRoches-ter,and were laid off about the middle of the month.On Friday, March 8,Osgood and DeBolt visited Jud Aberts, superintendent for Mueller, to inquirewhen they might be recalled and Aberts, who was sick,stated ifhe was well hewould call them the following Wednesday, March 13.Osgoodand DeBolt thenwent to the office of Respondent District Council to obtain permits for the monthofMarch and the girl in the office refusedto issuepermits because Schneiderwas not present.However, when they explained they had been working forMueller and expected to be called back, she said this was a renewal and there-upon issued permits to them.Osgood paid $4 dues for March anda $2 assess-ment for the building fund.DeBolt paid his March dues but not theassessmentbecause he had already paid a total of $10 on prior permits issued to him.Osgood and DeBolt then left for home and on their way stopped at the New-ark Shopping Center where Osgood met a friend who told him Davis-Fetch waslooking for carpentersto do ceilingwork.Osgood's friend introduced them toBonamie, foreman for Davis-Fetch, and they asked if he was hiringcarpenters.Bonamie said he was and in answer to his inquiry as to what local they belongedto,Osgood and DeBolt replied they were members of local 996. Bonamie statedhe would hire them if they had work permits and when the men said they hadpermits,he told them to report for work the following Monday, March 11.Osgood and DeBolt reported about 7:45 the morning of the above date andpresentedtheir permits and dues books to Don Greiner,unionsteward, who toldthem everything was in order and to go to work.Osgood informedBonamiethey had been cleared by the steward and he put them to work erecting scaf-folds.Later that morning, around 11:55, Schneider, accompanied by 1 or 2men, came tothe job and told Osgood and DeBolt to come down from the scaf-fold,which they did. Schneider, according to Osgood, stated "I have you now"and when he asked what he meant, Schneidersaid for obtaining a permit underfalse pretensesand reporting on the job without first notifying him.Osgoodtold Schneider he had a permit and the job and he did not believe he could domuch about it.DeBolt testified that Schneider told them theyhad obtainedpermits under falsepretenses,that the permit was onlygood for one job andthey were working without his knowledge.DeBolt inquiredif thiswas a newrulingand Schneider replied it was in the bylaws.DeBolt asked to see thebylaws but Schneider did not show them tohim.Schneiderthen told them to1 Rand McNally Mileage Guide. CARPENTERS'DISTRICTCOUNCIL OFROCHESTERAND VICINITY 277leave the job and when Osgood asked if he was sure he wanted them to leave,Schneider said to pick up their tools and get out. Schneider then left.Aftergetting their tools Osgood and DeBolt spoke briefly to Bonamie who stated theirwork was satisfactory and if they settled their dispute with Schneider he wouldreemploy them.Osgood and DeBolt left the job and 2 or days later receivedtheir pay checks from the company.Osgood and DeBolt had no further meet-ingsor conversations with Schneider.About March 25, they visited the job atwhich time DeBolt,in a joking manner,asked Bonamie for a job and Bonamiestated he had a job if he wanted to work.DeBolt said he could not work sincehe had been chased off previously.Bonamie testified that he became field superintendent for Davis-Fetch aboutJuly or August 1957, and for about 6 years prior thereto was employed as fore-man charged with the responsibility of running jobs and with authority to hireand fire carpenters on these projects.Bonamie is, and has been for 10 years, amember of Respondent Local 502 and stated he was familiar with the consti-tution and laws of the United Brotherhood and the bylaws, trades rules, andworking rules of Respondent District Council.He stated that on March 8, 1957,while foreman at the Newark Shopping Center project, Osgood and DeBolt ap-plied for work and he informed them he needed men. Bonamie asked if theywere "Union men" and when they replied they were, and had work permits, hetold them to see the job steward Monday morning, March 11, and report forwork.On cross-examination by Respondents' counsel Bonamie was asked if oneof the reasons for his inquiry concerning union membership was to obtain expe-rienced carpenters and he answered; "No, being a brother carpenter myself, underour By-Laws I have to abide that, under one of these sections, that I have tohireUnion men."Osgood and DeBolt reported on the above date and when they assuredBonamiethey had checked with the steward and everything was settled, he put them towork.This was the usual hiring procedure followed by Bonamie.Later thatmorning, about 11:55, Bonamie saw Schneider, with a couple of men, go to theplace where Osgood and DeBolt were working, call them down from the scaffoldand engage in conversation with them.A few minutes later Bonamie went overto the group, arriving at the "tail end" of the conversation, at which timeSchneider told him the permits granted to Osgood and DeBolt had not beenissued for that particular job and they had to leave.Bonamle made no replyto Schneider but as Osgood and DeBolt were picking up their tools he told them,"once they got their Union trouble straightened out that they were welcome tocome back to work for Davis-Fetch Company." Bonamie would have retainedOsgood and DeBolt, except for Schneider's action and when asked if they hadto leave the job, Bonamie replied,"Ihad no choice" in the matter.Bonamiesecured replacements for Osgood and DeBolt from the carpenters local at Newark.Schneider said it was his duty to see that the members of the Building TradesEmployers' Division complied with the terms of the collective-bargaining agree-ment with Respondent District Council and to generally police jobs in the area.In the performance of his duties, Schneider went to the Newark Shopping Centerproject on March 11, accompanied by a union member, where he found Osgoodand DeBolt working for Davis-Fetch.Schneider talked to Osgood and DeBoltand he testified that they accurately related his conversation with them. In addi-tion,Schneider stated that Osgood and DeBolt purchased permits to work forMueller and by working for Davis-Fetch they violated "kind of an unwrittenlaw" and when they questioned his authority in this respect he pointed out thatit is the "practice" in the United Brotherhood that when a permit is issued for aparticular job the man goes on that job, not any job he may be able to find inthe jurisdictional area.Schneider admitted he "advised them to leave the job"and that it was his impression the conversation concluded with Osgood andDeBolt agreeing to leave the job and that he would forget the possibility of pre-ferring charges against them for obtaining permits under false pretenses.Follow-ing the conversation, which lasted 3 or 4 minutes, Schneider left the job.Al-though Bonamie was present toward the end of the conversation Schneider saidhe did not talk directly to him.Unquestionably, the gravamen of Schneider's complaint against Osgood andDeBolt was the fact that they used their permits to obtain jobs with Davis-Fetch,whereas at the time the permits were issued they informed the girl in Schneider'soffice that they expected to be called back to the Mueller project.He also admit-ted there was no provision in the constitution of the United Brotherhood, Re-spondentDistrictCouncil's bylaws or working rules, or the agreement whichrequired a permit member to work on a specified job.According to Schneider,a member must state he has a particular job when issued a permit because he 278DECISIONSOF NATIONALLABOR RELATIONS BOARDwants to know where and for whom the member is working. Schneider admit-ted he "advised" Osgood and DeBolt to get off the job, but considering Schneider'sauthority and the circumstances under which he was acting, I construe his adviceas tantamount to an order to leave the job. Later he sought to qualify this admis-sion by stating he thought the dispute was settled on the basis of Osgood andDeBolt agreeing to leave the job on the condition he would notpress chargesagainst them.This inconsistent testimony is neither convincing nor persuasiveand at best amounts to nothing more than Schneider's own convenient impres-sion concerning the conclusion of the meeting.Moreover, Schneider was vagueand evasive when cross-examined in respect to the basis and nature of any chargesto be filed, for he stated while Osgood and DeBolt had permits for one job, "theymade a mistake and which is covered, of course, in the Constitution, an officer ormember who makes a misstatement.I,therefore, reject his testimony inthis respect and accept the testimony of Osgood and DeBolt, as well as that ofBonamie, which completely negates the supposition that they voluntarily left theirjobs.I also reject Schneider's denial that he spoke directly to Bonamie and creditBonamie's testimony that Schneider told him Osgood and DeBolt had to leavethe job because their permits had not been issued for that project. I find Osgoodand DeBolt were discharged under the circumstances related by these individualsand Bonamie.ConcludingFindingsSection 8(a)(3) of the Act forbids discrimination by an employerin regard tohire or tenure of employment or any term or condition of employment in orderto encourage or discourage membership in any labor organization.The provisothereto states that an employer is not precluded from making an agreement witha labor organization (excluding those established or maintained in violation ofthe Act) to require as a condition of employment membership therein on or afterthe thirtieth day following the commencement or effective date of the agreement,if the labor organization is the representative of the employees in an appropriateunit and has at the time the agreement was made, or within the preceding 12months, received from the Board a notice of compliance with Section 9(f), (g), and(h) of the Act. Section 8(b)(2) prohibits a union from causing or attempting tocause an employer to violate Section 8(a)(3).I find that the provision in the agreement between Building Trades Employers'Division and Respondent District Council which requires Davis-Fetch and membersof the Building Trades Employers' Division to employ only members of Respond-ent District Council and persons willing and eligible to become members, withthe right of Respondent District Council to replace any person refusing to become,amember with a union member, if not an outright unlawful closed shop, clearlyexceeds the type of union-security clause permitted under the foregoing proviso.Moreover, the Respondent Locals comprising Respondent District Council, onwhose behalf it executed the agreement, were not in compliance with the provi-sions of Section 9(f), (g), and (h) as required by the proviso.For these reasonsI find the hiring provision to be illegal.The Respondents contend that to sustain a violation of Section 8(b) (2) it must beestablished that the hiring clause was enforced in a coercive and discriminatorymanner.2This contention is not only contrary to Board precedent but also thefacts in the case.The Board has long held that the mereinclusionof discrimi-natory provisions in a contract, whether or not such provisions have been enforced,isa violation of Section 8(a)(3) and 8(b)(2), as inherent in such discriminatoryprovisions is the tendency to encourage membership in a union in violation ofthe Act.3On the basis of the testimony of Richards, Holtby, and Schneider, Ifind that the parties executed, maintained, and enforced the unlawful union-secu-rity provision of the agreement and by these acts the Respondents violated Section8(b)(1)(A) and (2) of the Act.In substance, the Respondents further contend that since Osgood and DeBoltvoluntarily left the job when given the alternative of remaining and facing chargesunder their bylaws or working rules and as they freely paid their permit fees andassessments as good union members, the Respondents in acting as they did were2Respondents' counsel cites Local 983,United Brotherhood of Carpenters and Joinersof America,et al.,115 NLRB 1123, as supporting this position. In that case the Boardfound the Respondents violated Section 8(b) (1) (A) and (2) by attempting to cause theemployer to discharge the complainant under an illegal union-security agreement.How-ever, the Board refused to award back pay since the complainant was not in fact dis-charged but remained away from work because of threats of union agents.3Carty Heating Corporation, etc.,117 NLRB 141'7, 1418. CARPENTERS' DISTRICT COUNCIL OF ROCHESTER AND VICINITY 279doing nothing more than exercising their right to conduct and manage their owninternal affairs.Ifind no merit in these arguments.4There is no dispute as to the manner in which the hiring clause was enforced.Holtby testified "We consider ourselves a Union job" and complied with theterms of the agreement.Foreman Bonamie, who had to be a union memberunder the contract, stated that pursuant to the laws of the United Brotherhoodhe had to hire union men exclusively.The working rules of the Respondent Dis-trictCouncil are to the same effect.Accordingly, Bonamie refused to hire Osgoodand DeBolt until he was assured they were union members, had work permits andwere cleared by the union steward on the job. Shortly after their employmentOsgood and DeBolt were ordered to leave the job under conditions found above.While it is true Bonamie did not specifically state to Osgood and DeBolt thatthey were being discharged, he was present when Schneider ordered them away,and in fact Schneider advised Bonamie they had to leave because their permitshad not been issued for that job.Bonamie asserted he had no choice in thematter for Schneider was his business agent. Immediately following Schneider'sdeclaration,Bonamie told Osgood and DeBolt that when they straightened outtheir "Union trouble" they could return to work.Manifestly, Bonamie acquiesedin the discharge of Osgood and DeBolt and there is no doubt thatinmaintainingthe unlawful hiring practices, Bonamie acted within the scope of the authorityvested in him by the laws of the United Brotherhood and the working rules ofRespondent District Council.5By executing,maintaining, and enforcing the illegal hiring provision of theagreement,by requiring Osgood and DeBolt to purchase permits in order to ob-tain employment and by causing Davis-Fetch to discharge Osgood and DeBoltas found herein, the Respondents violated Section 8(b)(1)(A) and (2) of the Act.There is no evidence to support the contention that Osgood and DeBolt wereoffered employment by Davis-Fetch on March 25.DeBolt testified he and Os-good visited Bonatnie on that date and he jokingly asked for a job.WhenBonamie said he could have a job DeBolt replied he could not work because hehad been ordered off the job. There is no indication of any changein Bonamie'spositionas expressed to Osgood and DeBolt at the time of their discharge, namely,that they could return to work only when they settled their dispute with Schneider.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth above, occurring in connection withthe operations of Rochester Davis-Fetch Corporation have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow thereof.V.THE REMEDYHaving found that the Respondents have engaged in and are engaging in un-fair labor practices I will recommend that they cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found the Respondents unlawfully caused the discharge of Osgood andDeBolt. I will recommend that they make whole Osgood and DeBolt for anyloss of pay suffered by them as a result of the Respondents illegal conduct bypaying to each of them a sum of money each would normally have earned aswages from the date of discrimination, March 11, 1957, until each would havebeen laid off by Davis-Fetch, absent unfair labor practices, less the net earningsof each during said period.Back pay shall be computed in accordance with theBoard's customary formula.6Iwill also recommend the Respondents notify Osgood and DeBolt, in writing,that they have withdrawn their opposition to their employment by Davis-Fetchor any other member of Building Trades Employers' Division and that hence-forth the Respondents will not restrain or coerce Osgood and DeBolt by unlaw-fully denying them the right to work because of their nonmembership in any ofthe Respondent Locals or the application of an illegal work permit system, or by* Section 8(b) (1) (A) states that it is an unfair labor practicefor a union"to restrainor coerce employees in the exercise of the rights guaranteed in section7: Provided,Thatthis paragraph shall not impair the right of a labor organization to prescribe its ownruleswith respect to the acquisition or retention of membership therein."6United Brotherhood of Carpenters and Joiners of America,Local$517 (Gil WynerConstructionCompany),112 NLRB 714, 716.6F.W. Woolworth Company,90 NLRB 289. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise unlawfully interfering with the rights guaranteed them under Section 7of the Act. I will further recommend that the Respondents may limit their liabil-ity for further accrual of back pay to Osgood and DeBolt by notifying Davis-Fetch and Building Trades Employers' Division that theyhave no objections totheir reinstatement or continued employment, as thecasemay be, or to theirreemployment at anytime in the future.The Respondents shall not thereafter beliable for back pay after 5 days from giving such notice?The General Counsel urges a recommended order in accordance with the rem-edy and order of the Board in theBrown-Oldscase.8In that case the Board ordered the respondent union to cease and desist frommaintainingand enforcing its unlawful agreement not only with Brown-Olds, butalso as to other employers with whom it maintained and enforced substantiallyidentical contracts, provided any such employer-parties to such agreements wereemployers over whom the Board would assert jurisdictionin anappropriate pro-ceeding.The Board held that the contracts themselves were a continuing meansof thwarting the policy of the Act and that policy could not be made effectivewithout an order which would result in the cessation of the practices found tobe unlawful.The Board further ordered the union to reimburse all employeesof Brown-Olds for dues and assessments collected pursuant to a contract whichcontravened the public policy of the Act since dues and assessments thus col-lected constituted the price these employees paid in order to retain their jobs.The union's liability for reimbursement began 6 months prior to the filing of theamended charge and extended to all such monies thereafter collected.The Boarddid not extend this aspect of the remedy to other contracts found unlawful, asitwas not clear that the union admitted enforcement of this provisionin agree-ments other than its agreement with Brown-Olds.The facts and violations found herein are substantially identicalto those in theBrown-Oldscase, so I am of the opinion that the remedy determined therein bythe Board is appropriate in this matter in order to effectuate the public policy ofthe Act.Accordingly, I will recommend that the Respondents cease and desist frommaintaining and enforcing its unlawful contract with Davis-Fetch and membersof Building Trades Employers' Division, provided any such employer-parties tosuch agreement are employers over whom the Board would assert jurisdiction inan appropriate proceeding.Having found that the Respondents unlawfully re-quired Osgood and DeBolt to pay dues and assessments for work permits in orderto secure and retain employment with Davis-Fetch, I will recommend that theRespondents reimburse Osgood and DeBolt for all such moneys paid to the Re-spondents, and to reimburse all employees of Davis-Fetch who have paidsimilardues and assessments to the Respondents pursuant to itsunlawful agreement withDavis-Fetch.The Respondents' liability for reimbursement shall begin 6 monthsprior to the date the amended charge was filed and shall extend to all such moneysthereafter collected.Iwill not recommend extending this phase of the remedy toothermembers of Building Trades Employers' Division covered bythe illegalagreement for there is no evidence the Respondents extracteddues and assessmentsunder its agreement with members other than Davis-Fetch.Iwill further recommend that the Respondents notify all Davis-Fetch em-ployees from whom it unlawfully collected suchdues and assessmentsthat theyare making reimbursement pursuant to the recommendations of a TrialExaminer,and that they will not hereafter require union membershipas a condition ofemployment, except in accordance with the provisions of Section 8(a)(3) of the Act.CONCLUSIONS OF LAW1.Rochester Davis-Fetch Corporation is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.Carpenters' District Council of Rochester and Vicinity, affiliated with UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO; Local Unions 72,231, 240, 502, 687, 1508, and 2407, United Brotherhood of Carpenters and Joiners7Utah ConstructionCo., 95 NLRB 196.8United Association of Journeymen & Apprentices of the Plumbing & Pipe FittingIndustry of the United States and Canada, Local 331, AFL-CIO (Vernon L. Bryant andJ.S.Brown-E. F. Olds Plumbing & Heating Corporation, Party to the Contract),115NLRB 594, 597-604. Cited with approval inGeneral Drivers, Chauffeurs and Helper8,Local Union No.886,etc.,119 NLRB 222, andTriboro Carting Corporation, et at,,117NLRB 775, 780. LAK'ELAND BUS LINES, INCORPORATED281of America, AFL-CIO,are labor organizations within the meaning of Section 2(5)of the Act.3.AnthonySchneider is an agent of Respondent District Council and each ofthe RespondentLocals withinthe meaning of Section 8(b) of the Act.4.By maintaining in effect an agreement with Davis-Fetch which makes unionmembership a condition of employment and requires payment of dues and assess-ments as aconditionof employment,theRespondent has engaged in and isengaging in unfairlaborpractices within the meaning of Section 8(b)(1)(A) and8(b)(2) of the Act.5.By causingor attempting to cause Davis-Fetch to discriminate against GlynN. Osgood and Frank E.DeBolt, Jr., in violation of Section 8(a)(3) of the Act,theRespondents have engaged in and are engaging in unfair labor practiceswithin themeaning of Section 8(b)(2) ofthe Act.6.By the aforementionedacts, the Respondents have restrained and coercedthe employeesof Davis-Fetchin the exercise of their rights guaranteed by Section7 of the Act, and has therebyengaged in and is engaging in unfair labor practiceswithin themeaning of Section8(b)(1)(A) of the Act.7.The aforesaidunfair labor practices are unfair labor practices within themeaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Lakeland Bus Lines,IncorporatedandRobert GibsonLakeland Bus Operators'AssociationandRobert Gibson.CasesNos. 22-CA-34 and 02-CB-23. December 3, 1958DECISION AND ORDEROn January 6, 1958, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitledproceeding,finding thatthe Respondents had engaged in and wereengaged in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action,as setforth in the copy ofthe Intermediate Report attached hereto. Thereafter the GeneralCounsel filed exceptions to the Intermediate Report and a brief insupport thereof.' No exceptions were filed by either Respondent.The Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent herewith 2THE REMEDYTo remedy the unfair labor practices, we shall adopt the TrialExaminer's recommendations except as modified herein. Having'The exceptions and brief,as discussedbelow,relate onlyto the adequacy of therecommendations of theTrial Examiner as a remedy for the unfair labor practices.O The Trial Examiner inadvertently omitteda recommendationthat theRespondentCompany preserve and make available payroll records.We have included this customaryprovision in our Order.122 NLRB No. 46.